Birdseye, Justice.
The application to amend the bond of the guardian ad litem for the defendants in this action—(an action for partition)—can be granted only upon compliance .with the provisions of §§ 33, 34, of 2 R. S. 556. By § 34, leave to amend may be given on the application of all the obligors in the bond. That application should, doubtless, be by a petition, specifying the alterations they ask to have made, and expressly consenting thereto, and agreeing to execute and acknowledge the amended bond. For without that the amendment might be ordered and made, and then, by their refusal to execute and acknowledge the bond as amended, the alteration would have released them from the old bond, while no other one -would be substituted, and thus all security would be gone. I think a new surety may be joined in the bond, with the former one, upon the proper consent being given by the present obligors.
Upon the presentation of such a petition, duly verified, the proper order will be granted.